IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,528


EX PARTE JESUS JUAREZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2002-CR-5407B IN THE 175TH DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to twenty-five years' imprisonment.  The Fourth Court of Appeals affirmed his conviction.
Juarez v. State, No. 04-04-00025-CR (Tex. App.-San Antonio, delivered October 19, 2005, no pet.).
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely advise Applicant of his right to petition for discretionary review pro se. Appellate
counsel filed an affidavit with the trial court. Based on that affidavit, the trial court has entered
findings of fact and conclusions of law that appellate counsel failed to timely advise Applicant of
his right to petition for discretionary appeal pro se. The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Fourth Court of Appeals in Cause No. 04-04-00025-CR that affirmed his conviction in Case No.
2002-CR-5407B from the 175th Judicial District Court of Bexar County, Texas. Applicant shall file
his petition for discretionary review with the Fourth Court of Appeals within 30 days of the date on
which this Court's mandate issues.
	Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered: October 25, 2006
Do not publish